Citation Nr: 1141670	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1949 and from September 1950 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the VARO in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2011 hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was denied in a rating decision dated in March 1970.  It was again denied in a rating decision dated in January 2003.  The Veteran was notified of the determinations and his appellate rights, but he did not perfect a timely appeal from either decision.

2.  The evidence received since the January 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1. The RO rating decision in January 2003 denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the issue that is decided herein below, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  Further development required with respect to the claim is addressed in a remand at the end of the decision below.

New and Material Evidence

In a March 1970 rating decision, the RO denied service connection for the Veteran's low back disorder because no residuals of low back strain were found upon VA examination.  The evidence considered at that time included the Veteran's service treatment records and the report of a January 1970 VA orthopedic examination.  The Veteran's claim for service connection for a low back disorder was again denied in January 2003 because the Veteran's back disorder, then diagnosed as low back strain, was not shown to be related to his service.  Although a VA examiner indicated that the Veteran's low back problems were fairly likely related to his service, it was indicated this was based solely on the history that was provided by the Veteran, who then claimed that he hurt his back in an automobile accident that occurred during his service. The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the January 2003 rating decision includes private treatment records, a report of July 2008 VA examination that was performed without review of the claims file, a report of an April 2010 VA examination that was performed in conjunction with a review of the claims file, a letter from the Veteran's private physician that is dated in March 2008, and a transcript of the Veteran's testimony at the July 2011 hearing. 

At the July 2011 hearing the Veteran testified that he hurt his back in an automobile accident that occurred during his active service.  The Veteran testified that he sustained many more injuries in the automobile accident than were documented in his records.  He testified that he sought treatment for his back within a year of his service.  He did not bring up his back pain in service because he believed the only treatment that would be provided would be aspirin.  

The Veteran submitted a letter from his private physician who opined that "there is no doubt that [the Veteran's] injury in 1951 has caused an aggressive degenerative process of his cervical and lumbar spine resulting in advance degenerative disc disease and chronic pain."  A VA examiner who saw the Veteran in July 2008 also attributed the Veteran's back pain to a back injury sustained in a car wreck in 1951, although this physician did not provide any rationale for his conclusion, and he did not have the claims file available for review. 

This evidence is new, because it was not of record at the time of the January 2003 rating decision.  It is material because, taken together with other evidence of record, it raises a reasonable possibility of sustaining the Veteran's claim for service connection for a low back disorder.  The Board notes the threshold for determining whether new and material evidence raises a reasonability of reopening a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (Fed.  Cir.2000).

ORDER


New and material evidence having been received, the claim for service connection for a low back disorder is reopened. 


REMAND

The Veteran's claim for service connection for his low back disorder having been reopened, the Board finds that a new VA examination should be provided to the Veteran.  The VA examination that was performed in July 2008 was conducted without any review of the claims file, including the relevant service treatment records, and no rationale was provided for the opinion that was expressed in the report of examination.  The Veteran was reexamined in April 2010, at which time the examiner opined that it would be speculative to relate the Veteran's current back problems to his military service because there were limited records of treatment for the Veteran's back and no x-rays in service.  While the examiner noted some difficulties with reaching an opinion based on the lack of in-service documentation, he did not express any conclusion in terms of whether it is at least as likely as not (at least 50 percent likely) that, based on the records that are available and the Veteran's reported history, the Veteran's current back problems are due to a disease or injury that occurred during his military service, including an in-service car accident.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an appropriate specialist to determine the nature and etiology of his back problems.  The examiner must review the claims file in conjunction with the examination.  He should consider the documentary evidence including the service treatment records as well as the history that is provided by the Veteran.  Based on a review of the evidence in the claims file and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current back problems are related to a disease or injury that occurred during the Veteran's service, including the 1951 vehicular accident.  If the examiner is unable to reach a conclusion without resort to undue speculation, then he or she should fully explain why this is the case.

2.  After completion of the above development, the Veteran's claim for service connection for a low back disorder should adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


